984 So.2d 577 (2008)
Dorothy Collins SIMPSON, Appellant,
v.
ESTATE OF Roosevelt NORTON, Tangela Norton Ilas, and Cedric Norton, Appellees.
No. 3D07-2588.
District Court of Appeal of Florida, Third District.
May 28, 2008.
Rehearing Denied June 27, 2008.
Dorothy Collins Simpson, in proper person.
Leon E. Sharpe, Miami, for appellees.
Before COPE, WELLS, and LAGOA, JJ.
PER CURIAM.
This is an appeal of a final order in a probate proceeding. The facts of the case and a number of legal issues were addressed in an earlier opinion of this Court, Simpson v. Estate of Norton, 949 So.2d 262 (Fla. 3d DCA 2007). The trial court's rulings were entered after an evidentiary hearing. We conclude that the rulings are supported by competent substantial evidence. The appellant has failed to demonstrate the existence of any error of law or abuse of discretion.
Affirmed.